 Case: 4:19-cv-01877-HEA Doc. #: 24 Filed: 08/18/20 Page: 1 of 2 PageID #: 143




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DARNELL YOUNG,                                   )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )             No. 4:19-cv-01877-HEA
                                                  )
 STANLEY PAYNE,                                   )
                                                  )
                Respondent.                       )

                          OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Darnell Young’s motion for extension of

time in which to file a motion for reconsideration. (Docket No. 22). This is at least the fourth such

motion that petitioner has filed. As in the earlier motions, petitioner states that due to the

coronavirus, he has been quarantined in his cell and unable to access the law library. He therefore

requests an additional sixty days in which to file his motion for reconsideration. Good cause being

shown, the Court will grant petitioner’s motion in part, and give petitioner sixty (60) days from

the date of this order in which to file a motion for reconsideration. Petitioner’s motion is due on or

before October 18, 2020.

       In the motion, petitioner also seeks the appointment of counsel. This request will be denied.

Petitioner has requested the appointment of counsel in the past, and has been denied. He has not

presented any additional information as to why the Court should revisit its earlier denials of his

request for counsel. Petitioner has no constitutional or statutory right to appointed counsel in a

civil case. See Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). Moreover, the Court has dismissed

his 28 U.S.C. § 2254 petition as time-barred. (Docket No. 12). Therefore, petitioner’s motion, to

the extent that it seeks the appointment of counsel, will be denied.
 Case: 4:19-cv-01877-HEA Doc. #: 24 Filed: 08/18/20 Page: 2 of 2 PageID #: 144




       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for an extension of time (Docket

No. 22) is GRANTED in part.

       IT IS FURTHER ORDERED that petitioner shall have sixty (60) days from the date of

this order in which to file a motion for reconsideration.

       IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel is

DENIED.

       Dated this 18th day of August, 2020.



                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
